Walkeb, J.
The appellants insist upon the fourth assignment of error as fatal to the judgment of the district court. There’ must be spme defect in the record, else this assignment is not well-taken, and if the record showed that the ruling was as claimed by counsel for appellant, it is an historical fact, of which this court must take notice, that on the seventeenth of April, 1863, when this suit was brought, the authority of the United States was suspended by the rebellion in the State of Texas, and their revenue *384laws could not apply; and though, .for the time, an insurgent or de facto government extended over Texas, the acts of the people, rendered in forced compliance with the dominant authority, in many if not in all instances, must he held valid. (See United States v. Rice, 4 Wheaton; The Grapeshot, 7 and 9 Wallace.)
Again, the violation of the revenue laws of the United States • is made quasi criminal; and when a criminal statute is repealed, acts committed before its repeal are not to he punished, for there is then no law in existence under which to punish them.
The act requiring United States revenue stamps upon judicial proceedings has been repealed.
The appellant does not show a ground for new trial by his brief, and there being no statement of facts in the record, we"are unable to discover that there was any ground for new trial.
The judgment of the district court is affirmed.
Affirmed.